BERANEK, Judge.
This is an appeal from a final judgment in a mortgage foreclosure action on certain condominium property. The judgment of foreclosure cancelled all rights and obligations under the related recreational lease governing the particular condominium property. We find this case to be completely controlled by our prior decision in City National Bank of Miami v. Home Federal Savings and Loan Association of Hollywood, 356 So.2d 814 (Fla. 4th DCA 1978), certiorari denied 364 So.2d 886 (Fla.1978). The instant case is the same in parties, issues and facts. Therefore, in accordance with our prior opinion herein, all portions of the judgment appealed from which extinguished or enjoined exercise of the rights and obligations under the recreational lease are reversed. The matter is remanded to the trial court for further proceedings in accordance herewith and in accordance with our prior opinion cited above. The parties are directed to comply with the language of the declaration in accordance with Florida Statute § 711.15(6). Other than as stated above, the judgment is affirmed.
REVERSED IN PART, AFFIRMED IN PART.
ANSTEAD and BERANEK, JJ., and SI-MONS, STUART M., Associate Judge, concur.